DETAILED ACTION
Applicant’s amendments and remarks, filed January 21, 2022, are fully acknowledged by the Examiner. Currently, claims 1-6, 9, and 11-24 are pending with claims 7, 8 and 10 cancelled, claim 24 newly added, and claims 1, 4 and 9 amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-6, 9, and 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Harper et al (US Pat. Pub. 2011/0144635 A1) and Coulson et al. (US Pat. No. 2015/0032100 A1) were identified by the Examiner as the closest prior art to the instant claims. As noted in the January 13, 2022 interview summary, Harper fails to specifically contemplate the particular manner of acquisition and control of power as set forth in any of independent claims 1, 9 and 24. That is, while Harper was previously relied upon to teach the acquisition of an initial impedance value in [0033], Harper is at most silent with respect to the acquiring being “during an initial predetermined time period starting while biological tissue is first contact by the instrument with the control circuit activated” as in claims 1 or 9, and “acquiring an initial value for the impedance during an initial predetermined time period starting when the biological tissue is first contacted by the instrument with the power source circuit outputting the predetermined power” as in claim 24. Harper also fails to contemplate the high frequency power control as amended in either of claims 1 or 9, and as presently set forth in new claim 24. Similar remarks have been set forth by Applicant on pages 9-11 of the Remarks filed January 21, 2022.
The Examiner has failed to find any other reference or combination of references that would cure this deficiency in Harper. Similarly, the Examiner has failed to find any reference or set of references that would, when taken alone or in any fair combination, disclose, fairly suggest or make obvious each and every limitation set forth in independent claims 1, 9 or 24. Thus, it is the Examiner’s position that claims 1-6, 9 and 11-24 are allowable over the prior art for at least the rationale set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794